DETAILED ACTION
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Allowable Subject Matter
Claim(s) 1-12 would be allowable if rewritten to overcome all objections pointed above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art fails to teach or suggest a/an elementary antenna requiring:
a plurality of pairs of excitation points arranged in at least one first quadruplet of excitation points, each excitation point of the quadruplet of excitation points being distant from the first straight line and from the second straight line, the pairs comprising (i) a first pair of excitation points (1+, 1-) that are placed substantially symmetrically about said first straight line and (ii) a second pair of excitation points (2+, 2) that are placed substantially symmetrically about said second straight line, in combination with the other limitations of the claim.
With regards to claim(s) 2-12, it/they would be allowable in virtue of dependency.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crouch US 20090128413 A1

    PNG
    media_image1.png
    410
    540
    media_image1.png
    Greyscale

Zenkyu US 20210028560 A1

    PNG
    media_image2.png
    371
    345
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    418
    690
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844